Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/22 has been entered.
 

Claim Rejections - 35 USC § 112
Claims 1-2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 and its dependent claims recite that the primary aliphatic polysulfide consists of 70% of more of the primary aliphatic polysulfide in which y is 1 to 4, and 30% or less of the primary aliphatic polysulfide in which y is 5 to 8. It is not clear whether these percentages are weight percentages or mole percentages.

Claim Rejections - 35 USC § 103
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hee (U.S. PG Pub. No. 2009/0062166) in view of Sandler (U.S. Pat. No. 5,294,743) and Yagishita (U.S. PG Pub. No. 2005/0113265).
In paragraph 7 Hee discloses a lubricant composition comprising a base oil, as recited in claim 1, and a high pressure (extreme pressure) agent. In paragraph 68 Hee discloses that the extreme pressure agent can be trisulfides, which are polysulfides, and is present in an amount of 0.05 to 5% by weight, overlapping the range recited in claim 1 for the aliphatic polysulfide. The differences between Hee and the currently presented claims are:
i) Hee does not specifically disclose specific trisulfide compositions meeting the limitations of the aliphatic polysulfides of claims 1-2. 
ii) Hee discloses in paragraph 66 that the composition can comprise metal passivators, but does not specifically disclose a corrosion inhibitor.
With respect to i), Sandler, in column 1 lines 7-15, column 2 lines 11-21, and column 3 lines 22-29, discloses a process for producing dialkyl trisulfides useful as extreme pressure additives in lubricating compositions, where the process comprises replacing one or both alkyl groups of a di-tertiary alkyl trisulfide with an alkyl group having 5 to 20 carbon atoms. The trisulfide mixture of Example 1 of Sandler therefore meets the limitations of claims 1-2. In Example 2 (column 3 line 59 through column 4 line 3) Sandler discloses a reaction leading to a reaction mixture comprising 9.8% by weight of trisulfides containing two primary dodecyl groups, 23.0% by weight of trisulfides containing one or two tertiary butyl groups, and the remainder of mercaptans, leading to a content of primary aliphatic trisulfide of about 29.9% relative to the total amount of trisulfides, and 100% of primary aliphatic polysulfide having y of 1 to 4, meeting the limitations of amended claims 1-2. More broadly, Sandler discloses in column 3 lines 30-38 that the dialkyl trisulfide product comprises from 5 to 95% by weight of a symmetrical dialkyl trisulfide, overlapping the range recited for the primary aliphatic polysulfide of claim 1. “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
	It would have been obvious to one of ordinary skill in the art to include the dialkyl trisulfide mixture of Sandler as the trisulfide extreme pressure agent in the composition of Hee, since Sandler teaches that the trisulfide mixture is useful as an extreme pressure agent in lubricating compositions. 
	With respect to ii), in paragraph 109 Yagishita discloses that examples of metal passivators include benzotriazoles and 1,3,4-thiadiazolyl-2,5,bisdialkyldithiocarbamate, as recited in claim 4. While Hee and Yagishita refer to the additive as a “metal passivator”, since Yagishita discloses compounds recited for the claimed corrosion inhibitor, they also meet the limitations of the corrosion inhibitor of claims 1 and 4. The use of the metal passivators of Yagishita as the metal passivator in the composition of Hee and Sandler therefore meets the limitations of claims 1-2 and 4.
	It would have been obvious to one of ordinary skill in the art to use the benzotriazole or 1,3,4-thiadiazolyl-2,5,bisdialkyldithiocarbamate metal passivator of Yagishita as the metal passivator in the composition of Hee, since Yagishita teaches that they are effective metal passivator compounds.
	In light of the above, claims 1-2 and 4 are rendered obvious by Hee, Sandler, and Yagishita.

Response to Arguments
Applicant's arguments filed 5/11/22 have been fully considered but they are not persuasive. Applicant argues that the amendment filed 5/11/22 overcomes the rejection set forth in the office action mailed 2/14/22, in particular that the aliphatic polysulfide of Sandler contains only 9.8% by weight of primary aliphatic trisulfides, outside the range of the amended claim. However, the claim recites the concentration of primary aliphatic polysulfide relative to the amount of aliphatic polysulfide, and as discussed in the rejection, the primary aliphatic trisulfide of Example 2 of Sandler are present in an amount of 29.9% by weight relative to the total amount of aliphatic polysulfide, within the claimed range, since the mercaptans of Sandler are not aliphatic polysulfides and are therefore not factored into the calculation.
Applicant also argues that the claimed composition produces unexpectedly superior results, and points to the data provided in the specification. In order to successfully rebut a prima facie case of obviousness, applicant must demonstrate superior results commensurate in scope with the claims. See MPEP 716.02(d). In this case, the claims allow a polysulfide concentration range of 1 to 10% by weight, while the inventive examples supplied in Table 1 of the specification all comprise at least 5% by weight of the polysulfide. The claims allow for broad classes of polysulfides while the examples comprise specific polysulfides. Claim 1 further allows for any amount of any base oil and corrosion inhibitor, while the inventive examples comprise specific amounts of specific base oils and corrosion inhibitors. Applicant has not demonstrated that superior results would be maintained across the full scope of the claims. In fact, Examples 5 and 11 of Table 1, which fall outside the scope of the currently amended claims due to the concentration of primary aliphatic polysulfide (Example 5) or because the polysulfides have C11 or longer carbon chains (Example 11), are equal to the inventive examples in the copper sheet corrosion property cited in applicant’s remarks and Example 11 has superior weld load compared to several of the inventive examples as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771